DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1, 2, 4, 6, 9, 10, 20- 22, 24, 26, 45, 49,  54-55,  and 58  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0183471 to Kikuchi et al., (hereinafter “Kikuchi”) or its WO equivalent WO2015/170602 in combination with EP 2706086 to BASF SE, (hereinafter “BASF”) or US PGPub 20130249135 to Kram et al., (hereinafter “Kram”).
The US PGB 2017/0183471 document is used for all the references below. 
The rejection stands as pre reasons of record. 
Specifically, as previously discussed, Kikuchi discloses foamable polymeric mixtures comprising: a polymer composition; a blowing agent composition; and a flame retardant composition.  
The blowing agent suitable for the invention of Kikuchi is disclosed as a foaming agent composition containing an HFO and a specific organic 
 The polymer composition used in all illustrative examples comprises polystyrene (PS).
The flame retardant composition disclosed by Kikuchi comprises a brominated polymeric compound, such a brominated polymeric styrene-butadiene block copolymer, which may be added to the composition in the amounts of as low as 0.5 phr with respect to PS.  See  [0043-44]. 
It is, however, noted that the claimed limitations of the dependent claims for the flame retardant being to about 0.45 wt.% ( or 0.4 wt %) are still considered to have been obvious from the disclosure of 0.5 phr since 1. the claimed amounts are being sufficiently close enough to the disclosed amount that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 
The compositions disclosed by Kikuchi may contain other components.  
 Inclusion of the flame retardant synergists is disclosed [0047, 49, 55], which may be added in the amounts of 0.05 to 2 wt %, or even higher depending on the synergist nature. Addition of radiation inhibitors, (up to 6 phr),  water absorbing substances (up to 5 phr), and resin additives makes the claimed amounts of 0.45 wt % of the foamable composition within the ranges disclosed by Kikuchi (for compositions containing the disclosed additives in the disclosed  suitable amounts).
As the polymeric flame retardant, commercially available block copolymer Emerald 3000 is used in illustrative examples.    This is the same very polymeric flame retardant as used in illustrative examples of the instant invention and it exhibits all the properties as claimed, i.e., the bromine content and all other properties.  As evident from the instant invention, when added to the polystyrene based compositions in the amounts of 0.4 wt % of the composition, the  actual bromine content in the composition is 0.15 wt %, thus adding Emerald 300 in  the amounts of 0.45 
The density of the foams obtained from the disclosed foamable compositions and disclosed in illustrative examples of Kikuchi is about 35 kg/m3, or about 2.18 pfc, which also fully correspond to the claimed limitation.  
The reference further expressly discloses addition of stabilizers, such as those corresponding to the claimed is expressly disclosed in [0049] and illustrative examples [0109-114].
The synergist selected such as  2,3-dimethyl- 2,3-diphenyl butane, is expressly disclosed in [0047] 
The foams of illustrative examples are extruded foams which are obtained by a method comprising: introducing the polymer composition into a screw extruder to form a polymeric melt; introducing the flame retardant composition comprising a brominated polymeric compound into the polymeric melt; injecting the single blowing agent into the polymeric melt to form the foamable polymeric material; and extruding the foamable polymeric material to form the extruded polymeric foam.    The reference further expressly addresses that the timing of adding additional components to the PS compositions is not limited to any specific sequence.  
Kikuchi further expressly discloses addition of various inorganic compounds such as silica, titanium oxides, etc., which inherently function as nucleating agents.
See also, for example, Kram [0040] for well known nucleating agents for PS based foamable compositions.
Kikuchi, while expressly disclosing that the timing at which the additional components are added is not particularly limited, does not disclose flame retardant compositions in which the flame retardant and the synergist are contained in  the carrier resin.  However, preblending any additive with the carrier resin to create a materbatch that is subsequently added to the resin (and led down to the desired amounts) is well known in the art foe ease of more uniform dispersion of  additives in the final compositions and ease of handling additives.  As evident from such flame retardant masterbatches are known to be used in production of polystyrene based compositions and contain respective amounts of the components corresponding to the claimed.  See illustrative examples of both BASF and Kram.

Thus, the invention as claimed, would have been obvious from  the combined teachings of the cited references and choosing the amounts of components and components from expressed  range amounts and lists of suitable components would have been obvious with reasonable expectation of success. 


Response to Arguments
Applicant's arguments filed 7-7-2021 have been fully considered but they are not persuasive. The only arguments presented by the applicants is that Kikuchi does not disclose the claimed amounts of flame retardants, i.e., from 0.05 wt % to 0.45 wt %,  and that Kikuchi explicitly teaches away from using the claimed amounts of flame retardants or any amounts of flame retardant below 0.5 wt %. 
The examiner disagrees for the following reasons.

 Seconds, while the amounts below 0.5 wt % are not preferred by Kikuchi, as previously discussed, Kikuchi provides expressed teaching why such amounts are at least obvious for use in its invention. Specifically, as previously discussed, while the reference discloses preferred ranges as "preferably 0.5 parts by weight or more" such disclosure is merely a disclosure of preferred ranges and further is an expressed teachings of results that are expected when the lower amounts of the flame retardant are used.  The reference does not teach that acceptable flame retardancy cannot be achieved by using less than 0.5 wt 5 of the flame retardant, the reference teaches that it may be more difficult to achieve good flame 
Moreover, as per existing case law, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
In the instant case,  the properties of compositions containing 0.45 phr of the claimed flame retardant are expected to be similar to the compositions containing 0.5.wt % of the flame retardant, or at the very least such compositions will exhibit completely expected  properties , and, .

	Allowable Subject Matter
Claims  59-61 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	While, as discussed above, the prior art of record discloses/fairly suggests  the claimed foamable compositions and extruded foams as claimed, the amounts of flame retardant as claimed in claims 59-61 are not suggested by the teachings of the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765